Case 2:20-cv-00439-TFM-B Document 1 Filed 09/18/20 Page 1 of 7                     PageID #: 1




                        THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA,                        *
                                                 J



        Plaintiff,                               *
v                                                *     CIVIL ACTION NO: 20-00439
                                                 &

One Taurus Millennium PT 138, .380 caliber       J


                                                 &
handgun, serial number KSE 51569
                                                 g


                                                 *
       Defendant.                                *


                     VERIFIED COMPLAINT FOR FORFEITURE INREM

       COMES NOW the United States of America, by and through Richard W. Moore, United

States Attorney for the Southem   District of Alabama, and brings this Verified Complaint for

Civil Forfeiture In Rem, with the following allegations:

                                  NATURE OF THE ACTION

        1.     This action is brought against the defendant firearm to enforce 18 U.S.C.   $

924(d)(l), which subjects to civil forfeiture any firearm or ammunition involved in or used in

any knowing violation of 18 U.S.C. $ 922(9), including subsection (g)(1), which makes it

unlawful for any person who has been convicted in any court of a crime punishable by

imprisonment for a term exceeding one year, to possess any firearm which has been shipped or

transported in interstate commerce.

                                      JURISDICTION AND VENUE

       2.      This Court has jurisdiction over an action commenced by the United States

pursuant to 28 U.S.C. $ 1345, and over an action for forfeiture tn rem under 28 U.S.C. $ 1355(a)
Case 2:20-cv-00439-TFM-B Document 1 Filed 09/18/20 Page 2 of 7                      PageID #: 2



        3.     Venue is proper in this Court based on 28 U.S.C. $ 1355(b)(1)(A), as the district

in which acts or omissions giving rise to the forfeiture occurred, and 28 U.S.C. $ 1395(a),

because the action accrued in this district.

                                    THE DEFENDANT IN REM

      4.       The defendant is One Taurus Millennium PT 138, .380 caliber handgun, serial

number KSE 51569, which was seized in Selma Alabama, which is in Dallas County, Alabama.

                                      SUPPORTING FACTS

       5.      In Selma, Alabama, Dexter P. Hatcher and co-conspirator Jarvis J. Baldwin

conspired to sell powder cocaine and sold powder cocaine to an Alabama Law Enforcement

Agency Confidential Informant (ALEA       CD.   In addition to selling cocaine to the ALEA CI,

Hatcher sold firearms to him/her.

       6.       On or about December 22,2016, Hatcher knowingly possessed in or affecting

interstate or foreign commerce, a Taurus Millennium PT 138, .380 caliber handgun, serial

number KSE 51569, when he sold it to the ALEA CI.

       7   .   While Hatcher agreed in United States v. Dexter Hotcher, et a1.,19-cr-00150-WS,

to forfeit the defendant firearm, criminal forfeiture cannot be accomplished because

inadvertently he was not convicted of the indictment count charging him with possession of it.

       8.      Before Hatcher possessed the defendant firearm, he had been convicted of a

felony offense, that is, a crime punishable by imprisonment exceeding one year, to-wit: Unlawful

Distribution of Controlled Substance (Cocaine) on March 12,2012, in the Circuit Court of Dallas

County, Alabama, case number CC-2012-000072.




                                                 2
Case 2:20-cv-00439-TFM-B Document 1 Filed 09/18/20 Page 3 of 7                               PageID #: 3



        9.         At the time he possessed the defendant firearm, Hatcher knew that he had been

convicted ofa felony offense.

        10.        Taurus Millennium PT 138, .380 caliber handguns are manufactured in Brazil.

        I   1.     Hatcher possessed the defendant firearm in or affecting interstate or foreign

corlmerce because he possessed it in Selma, Alabama, as it had traveled in interstate or foreign

commerce to Selma after being manufactured in Brazil.

                                             COUNT ONE

        12.        Plaintiff adopts and re-alleges paragraphs 1 through 1l as if fully set forth herein.

        13.      Pursuant   to   18 U.S.C. $ 922(9)(1), a person who has been convicted of an offense

punishable by more than one year in prison is prohibited from knowingly possessing any firearm

which had been shipped or transported in interstate or foreign commerce.

        14.        At the time Hatcher possessed the defendant firearm in Selma, Alabama on or about

December 22,2016, he was prohibited from knowingly possessing firearms in or affecting

interstate or foreign commerce due to his 2012 conviction for Unlawful Distribution of a Controlled

Substance, a Class B felony under 13A-12-211(b) and 134-5-6 (a)(2), Code of Alabama, which is

punishable by a sentence of not more than 20 years or less than two years in prison.

        15.        Title   18, U.S.C. $ 924(dX1), subjects to   civil forfeiture any firearms or

ammunition involved in or used in any knowing violation of 18 U.S.C. g 922(9)(1).

        16.      The defendant firearm was involved in or used in a knowing violation of 18 U.S.C.

$ 922(9)(1), because Hatcher knew that he had been previously convicted             ofa felony offense    and

was prohibited from possessing a firearm, making           it subject to forfeiture pursuant to   18 U.S.C. $

e24(d)(1).

                                                       a
                                                       J
Case 2:20-cv-00439-TFM-B Document 1 Filed 09/18/20 Page 4 of 7                         PageID #: 4



       WHEREFORE, the United States of America requests that the defendant be forfeited

and condemned to the United States of America; that     it be awarded its costs and disbursements in

this action; and that it be granted such further relief as this Court deems proper and just.



                                               Respectfully submitted,

                                               RICHARD W. MOORE
                                               LNITED STATES ATTORNEY


                                               /s/Alex F. Lankford,IV
                                       By:
                                               Alex F. Lankford,IV
                                               Assistant United States Attorney
                                               63 S. Royal Street, Suite 600
                                               Mobile, Alabama 36602
                                               Telephone: (251) 441-5845




                                                  4
Case 2:20-cv-00439-TFM-B Document 1 Filed 09/18/20 Page 5 of 7                         PageID #: 5



                                         VERIFICATION


       In accordance with 28 U.S.C. 5 1746,I hereby declare as follows

       I, Thomas D. Nevin, Jr., hereby declare and state

        I am employed as a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) and have been so employed since November 2008. As a Special Agent with
ATF, one of my responsibilities is conducting criminal investigations concerning alleged
violations of the Federal f,rrearms laws. I have acquired knowledge and experience as to firearms
and ammunition and the interstate nexus of firearms and ammunition, due to investigations,
research, records, familiarity, conferring with other experts, training, and certifications. I prepare
reports and official correspondence relating to the identification, origin, and classification of
firearms and ammunition under the provisions of the Federal firearms laws.

       During the course of my duties, I have examined firearms and rounds of ammunition for
purposes of that specific investigation and also for the purpose of determining the manufacturer,
model, caliber/gauge, and serial number; the place of manufacturer; function and design, and/or
status as related to the National Firearms Act.

        I have contacted the ATF National Tracing Center on numerous occasions and requested
firearms traces conceming the manufacture and interstate/intrastate shipment of firearms. I have
also assisted Federal, state and local law enforcement agencies with firearm traces.

       I   have had contacts with firearms dealers and manufacturers who are Federal firearms
licensees, regarding licensing application, firearms transfer, acquisition, disposition, compliance,
and criminal enforcement matters.

        I have received formal training for law enforcement personnel in both a general and specific
nature as it pertains to the recognition and identification of firearms and ammunition and their
place of manufacture. This training includes, but is not limited to the following:

       Criminal Investigator Training Program (CITP), Federal Law Enforcement Training
       Center (FLETC), Glynco, Georgia; ATF Special Agent Basic Training (SABT), ATF
       Academy, Glynco, Georgia; Firearms Interstate Nexus Training, ATF, Redstone Arsenal,
       Huntsville, Alabama; and, December 2015 tour of Remington Arms Company, Huntsville,
       Alabama.

      I have access to current information regarding a historical list of licensed U.S. and foreign
manufacturers, importers, and distributors, as well as, common firearms proof marks utilized by
numerous foreign countries.


                                                  5
Case 2:20-cv-00439-TFM-B Document 1 Filed 09/18/20 Page 6 of 7                    PageID #: 6




       I have also accumulated a personal reference library of firearms and ammunition related
publications such as the Blue Book of Gun Values (36th Edition), Gun Trader's Guide (37th
Edition), Gun Trader's Guide to Rifles, Gun Digest Book of Modem Gun Values (17th Edition),
Gun Digest 2016 (701h Edition), Standard Catalog of Military Firearms 17th Edition) and the Ammo
Encyclopedia (5th Edition) in order to remain familiar with firearms and firearm trends.

        I make this declaration based on my participation in this investigation, including my
communications with Special Agents of the Alabama Law Enforcement Agency (ALEA) who
conducted the investigation of Dexter Hatcher and Jarvis Baldwin, my review of witness
interviews and reports conducted and written by ALEA Special Agents who have personal
knowledge of the events and circumstances described herein, and information gained through my
training and experience. The facts set forth in the Supporting Facts section of the Verified
Complaint In Rem are provided to state sufficiently detailed facts to support a reasonable belief
that the United States will be able to meet its burden of proof at trial. It does not contain all
facts of which I am aware relating to this investigation.

        I have read the Supporting Facts of the foregoing Verified Complaint in Rem, know the
contents thereof, and I hereby verify and declare under penalty of perjury that the matters
contained therein are true and correct to the best of my knowledge, information, and belief.



                                                Jl*           6
                                            Thomas D. Nevin, Jr.,
                                            Special Agent, ATF




                                               6
Case 2:20-cv-00439-TFM-B Document 1 Filed 09/18/20 Page 7 of 7                      PageID #: 7



                                CERTIFICATE OF SERVICE

        On the 18th day of Septemb er,202O,I certify that I sent the attached Notice of Judicial
Forfeiture Proceeding, a copy of the Complaint In Rem, via the United States Postal Service,
Certified Mail/Retum Receipt Requested, and Regular U.S. Mail to the following:

       Dexter P. Hatcher and Register No. 17683-003
       FCI Texarkana
       Federal Correctional Institute
       P.O. Box 7000
       Texarkana, Texas 75501




                                             Respectfully submitted,

                                             RICHARD W. MOORE
                                             IINITED STATES ATTORNEY

                                             /s/Alex F. Lankford,IV
                                      By:
                                             Alex F. Lankford,IV
                                             Assistant United States Attorney
                                             63 S. Royal Street, Suite 600
                                             Mobile, Alabama 36602
                                             Telephone: (251) 441-5845




                                                 7
                    Case 2:20-cv-00439-TFM-B Document 1-1 Filed 09/18/20 Page 1 of 2                                                                                    PageID #: 8
 OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
            United States of America                                                                             One Taurus .380 caliber handgun, SN: KS 51569

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)

AUSA Alex F. Lankford, IV, USAO, SDAL, 63 S. Royal St., Suite
600, Mobile, AL 36602 251-441-5845
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 ’ 1     U.S. Government                  ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                           of Business In This State

 ’ 2     U.S. Government                  ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 ’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
 ’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
 ’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
 ’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
 ’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
        & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
 ’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
 ’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
         Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
         (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
 ’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
         of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
 ’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
 ’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
 ’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
 ’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
        REAL PROPERTY                        CIVIL RIGHTS                PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
 ’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
 ’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
 ’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
 ’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
 ’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
 ’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                              Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                      ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                              Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                      ’    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 ’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                         another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                        18 U.S.C.924(d)(1)
 VI. CAUSE OF ACTION Brief description of cause:
                       Civil forfeiture action against firearm possessed unlawfully by felon
 VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION        DEMAND $                   CHECK YES only if demanded in complaint:
      COMPLAINT:           UNDER F.R.C.P. 23                                               JURY DEMAND:         ’ Yes     ✔
                                                                                                                          ’ No
 VIII. RELATED CASE(S)
                         (See instructions):
       IF ANY                                JUDGE                                   DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
  09/03/2020                                                              S: Alex F. Lankford, IV
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE



                   Print                                 Save As...                            Export as FDF                         Retrieve FDF File                                Reset
                  Case 2:20-cv-00439-TFM-B Document 1-1 Filed 09/18/20 Page 2 of 2                                                     PageID #: 9
JS 44 Reverse (Rev. 12/07)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:20-cv-00439-TFM-B Document 1-2 Filed 09/18/20 Page 1 of 3                          PageID #: 10




                         THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,                  *
                                           *
      Plaintiff,                           *
v.                                         *              CIVIL ACTION NO: 20-00439
                                           *
One Taurus Millennium PT 138, .380 caliber *
handgun, serial number KSE 51569           *
                                           *
                                           *
      Defendant.                           *

                              NOTICE OF FORFEITURE ACTION

         The United States of America, by and through the United States Attorney for the Southern

District of Alabama, Richard W. Moore, filed a Verified Complaint for Forfeiture, on September

18, 2020, against the defendant firearm in the case caption, alleged to be subject to forfeiture

pursuant to 18 U.S.C. § 924(d)(1), which subjects to civil forfeiture any firearm or ammunition

involved in or used in any knowing violation of 18 U.S.C. § 922(g), including subsection (g)(1),

which makes it unlawful for any person who has been convicted in any court of a crime punishable

by imprisonment for a term exceeding one year, to possess in or affecting interstate any firearm

which has been shipped or transported in interstate commerce.

                 On September 18, 2020, pursuant to Rule G(4)(b) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, plaintiff sent this direct Notice of

Forfeiture Action by certified mail, return receipt requested, to Dexter P. Hatcher, Register No.

17683-003, FCI Texarkana, Federal Correctional Institute, P.O. Box 7000, Texarkana, Texas

75501.

         Those receiving this notice are notified that in order to defend against civil forfeiture of the

property, any person claiming an interest in, or right against it, must first timely file a claim in the

court where the action is pending, pursuant to Rules G(4) and G(5) of the Supplemental Rules for
Case 2:20-cv-00439-TFM-B Document 1-2 Filed 09/18/20 Page 2 of 3                        PageID #: 11




Admiralty or Maritime Claims and Asset Forfeiture Actions. Any such claim must: 1) identify

the specific property claimed; 2) identify the claimant; 3) state the claimant=s interest in the

property; 4) be signed by the claimant under penalty of perjury; and, 5) be served on the

government attorney handling the case who is identified below.

         A claimant sent notice must file a claim no later than 35 days after the date notice is sent.

This notice was sent on September 18 2020, making any claim by a claimant sent direct notice

due no later than October 23, 2020. In addition, any person having filed such a claim must also

file an answer or motion in response to the complaint no later than 21 days after the filing of the

claim.

         Any claim you filed with the seizing agency in an administrative proceeding and any

petition you filed in a related criminal action are NOT a substitute for the claim you must file in

this action which meets the requirements of and within the time allowed under Rules G(4) and

G(5), as described above.

         Claims and Answers are to be filed with the Clerk, United States District Court, Southern

District of Alabama, 155 St. Joseph Street, Mobile, Alabama 36602, with a copy thereof sent to

Assistant United States Attorney, Alex F. Lankford, IV, 63 S. Royal Street, Suite 600, Mobile,

Alabama 36602.

         Dated: September 18, 2020.

                                                Respectfully submitted,

                                                RICHARD W. MOORE
                                                UNITED STATES ATTORNEY

                                                /s/Alex F. Lankford, IV
                                        By:
                                                Alex F. Lankford, IV (LANKA0026)
                                                Assistant United States Attorney
                                                63 S. Royal Street, Suite 600
                                                Mobile, Alabama 36602



                                                   2
Case 2:20-cv-00439-TFM-B Document 1-2 Filed 09/18/20 Page 3 of 3                      PageID #: 12




                                 CERTIFICATE OF SERVICE

        I certify that, on September 18, 2020, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will send notification of such filing to any counsel of
record. I further certify that on that day a copy of the same was sent via the United States
Postal Service, Certified Mail/Return Receipt Requested, and Regular U.S. Mail to the
following:

       Dexter P. Hatcher and Register No. 17683-003
       FCI Texarkana
       Federal Correctional Institute
       P.O. Box 7000
       Texarkana, Texas 75501

                                      Respectfully submitted,

                                      RICHARD W. MOORE
                                      UNITED STATES ATTORNEY

                                      /s/Alex F. Lankford, IV
                               By:
                                      Alex F. Lankford, IV (LANKA0026)
                                      Assistant United States Attorney
                                      63 S. Royal Street, Suite 600
                                      Mobile, Alabama 36602
                                      Telephone: (251) 441-5845




                                                 3
Case 2:20-cv-00439-TFM-B Document 1-3 Filed 09/18/20 Page 1 of 3                      PageID #: 13




                       THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,                  *
                                           *
      Plaintiff,                           *
v.                                         *           CIVIL ACTION NO: 20-00439
                                           *
One Taurus Millennium PT 138, .380 caliber *
handgun, serial number KSE 51569           *
                                           *
                                           *
      Defendant.                           *


                     WARRANT FOR ARREST OF ALL DEFENDANT
                       FIREARMS LISTED IN CASE CAPTION

TO THE BUREAU OF ATF OF THE SOUTHERN DISTRICT OF ALABAMA AND/OR
ANY OTHER DULY AUTHORIZED LAW ENFORCEMENT OFFICER:

       WHEREAS, a Verified Complaint for Forfeiture In Rem which had been filed in this

Court on September 18, 2020, alleges that the defendant in rem in the above-captioned action is

subject to forfeiture to the United States pursuant to 18 U.S.C. § 924(d)(1), which subjects to civil

forfeiture any firearm or ammunition involved in or used in any knowing violation of 18 U.S.C. §

922(g), including subsection (g)(1), which makes it unlawful for any person who has been

convicted in any court of a crime punishable by imprisonment for a term exceeding one year, to

possess in or affecting interstate any firearm which has been shipped or transported in interstate

commerce; and,

       WHEREAS, the defendant is more particularly identified in the above case caption; and,

       WHEREAS, said defendant is alleged to be in the government=s possession, custody or

control in the Verified Complaint for Forfeiture In Rem, namely, the ATF in the Southern District

of Alabama; and,
Case 2:20-cv-00439-TFM-B Document 1-3 Filed 09/18/20 Page 2 of 3                         PageID #: 14




        WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions, effective December 1, 2006, requires that the Clerk of Court issue a

warrant for arrest of such defendants if same are in the government=s possession, custody, or

control, and,

        WHEREAS, service of a warrant for arrest in connection with a Verified Complaint for

Forfeiture on property already in the government=s possession, custody or control is necessary to

establish the Court=s in rem jurisdiction over the property;1 and,

        WHEREAS, Rule G(3)(b)(iii) provides that a warrant for arrest and any supplemental

process may be executed outside the district when the Verified Complaint for Forfeiture In Rem is

filed if authorized by statute; and,

        WHEREAS, 28 U.S.C. '1355(d) authorizes any Court with jurisdiction over a forfeiture

action pursuant to subsection (b) may issue and cause to be served in any district such process may

be required to bring before the court the property that is the subject of the forfeiture action by any

court with jurisdiction over a forfeiture action; and,

        WHEREAS, the United States District Court for the Southern District of Alabama has

jurisdiction of this action as at least some of the acts or omissions giving rise to the forfeiture

occurred in the district, authorizing the issuance and service of the warrant in another district under

        1
           United States v. All Funds Distributed to Weiss, 345 F.3d 49, 55 n.7, 56 n.8 (2d Cir.
2003) (seizure or constructive control of the property is necessary for the court to exercise in rem
jurisdiction; distinguishing James Daniel Good as creating a special case for real property);
Ventura Packers, Inc. V. F/V Kathleen, 424 F.3d 852, 853 (9th Cir. 2005) (in rem jurisdiction is
obtained by serving an arrest warrant in rem pursuant to [former] Rule C(3)); United States v. One
Oil Painting, 362 F. Supp. 2d 1175, 1183-84 (C.D. Cal. 2005) (the court does not obtain
jurisdiction over the res until it is arrested, seized, or otherwise brought within the court=s control;
obtaining jurisdiction over the property and sending notice to potential claimants are different
concepts).


                                                   2
Case 2:20-cv-00439-TFM-B Document 1-3 Filed 09/18/20 Page 3 of 3                  PageID #: 15




28 U.S.C. '1355(b)(1)(A).

       YOU ARE, THEREFORE, HEREBY COMMANDED to as soon as practicable arrest

and seize the defendant described herein and in the Verified Complaint for Forfeiture In Rem, to

make prompt return thereof, and to use discretion and whatever means appropriate to protect and

maintain said defendant.



Dated: __________________

                                                   CHARLES R. DIARD, JR.

                                                   CLERK OF COURT



                                            By:
                                                   Deputy Clerk




                                               3
